DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. U.S. Patent No. 7,785,321. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous devices for treating glaucoma in a patient’s eye, comprising: an elongate probe comprising an elongate shaft having a distal end; a member/foot-plate which extends an angle from the distal end of the shaft, the member having an upper side and a lower side and a tip configured to penetrate the trabecular meshwork; and a cutting or ablating apparatus located adjacent to the upper side of the member and configured to cut or ablate trabecular meshwork, wherein the member/foot-pate is configured to protect the opposing wall of the Schlemm’s canal.
Regarding claim 2 of the instant application, see claim 3 of the patent.
Regarding claims 4-6 of the application, see claims 6-8.
Regarding claim 7 of the application, see claims 9-15.
Claims 1, 2, and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, and 11-17 of U.S. Patent No. 9,226,850. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to analogous devices for treating glaucoma in a patient’s eye, comprising: an elongate probe having a distal end insertable into the anterior chamber of the eye; a member/ foot-plate extending an angle from the elongated probe, the member/foot-plate having an upper side and a lower side and a tip configured to penetrate the trabecular meshwork; and a cutting or ablating apparatus located adjacent to the upper side of the member, wherein the cutting or ablating apparatus is configured to cut or ablate trabecular meshwork.
Regarding claims 4-6 of the application, see claims 6-8.
Regarding claim 7 of the application, see claims 11-17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eisenberg, U.S. Patent No. 4,559,946.
Regarding claim 1, Eisenberg discloses a surgical laser apparatus for treatment of various ophthalmic disorders including glaucoma (see the abstract and col. 1 lines 11-18), comprising: an elongate probe comprising an elongate shaft 60 having a distal end (Figs. 4, 5, and col. 5 lines 31-52); a foot plate 64 extending at an angle from the distal end of the elongate shaft, the foot plate having an upper side and lower side; and a cutting or ablating laser apparatus adjacent to the upper side of the foot plate, the cutting or ablating apparatus being configured to cut or ablate target ocular tissue/trabecular meshwork for treating glaucoma (col. 5, lines 48-52).
Regarding claims 4-6, Eisenberg further discloses, in one embodiment, the apparatus has an irrigation tube 120 having an opining adapted to provide irrigation fluid to the target tissue, and an aspiration 122 having an opening adapted to remove fluid and debris from the treatment site (Figs. 6, 8, and col. lines 18-31).
Regarding claim 7, Eisenberg teaches the ablation apparatus is a laser apparatus (col. 2 lines 27-47, and col. 5 lines 37-43).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 3are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eisenberg in view of Berlin, U.S. Pat. No. 6,251,103.
Regarding claim 2, Eisenberg teaches the apparatus is used for treatment of various ophthalmic disorders (col. 5 lines 44-52 ). He further teaches in the background of the invention, for the treatment of glaucoma, it is known in the art to use a specialized/small apparatus to permit entry into the small volume of the eye (col. 1 lines 9-17). However, he does not specifically teach the member/foot-plate 64 is configured to penetrate the trabecular meshwork into the Schlemm’s canal side. Berlin discloses an alternative apparatus for treatment of glaucoma, the apparatus comprising a laser probe configured to penetrate the trabecular meshwork into the Schlemm’s canal (see Fig. 2 and col. 7 lines 7-13). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to use a probe having a small/specialized distal tip configured to penetrate the trabecular meshwork for treating glaucoma as disclosed by Berlin to treat glaucoma. 
Regarding claim 3, the applicant’s specification does not expressly teach the dimensions and/or a specific features of the foot-plate that is configured to protect “endothelial cells and collector channels lining a scleral wall of Schlemm’s canal” as claimed. Hence, the examiner takes the position that the member/foot-plate of Eisenberg would protect the recited ocular tissue as broadly as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 24, 2022